Citation Nr: 0310310	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1958 to October 
1961 and from October 1961 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Regional Office (RO) in 
Phoenix, Arizona.  In January 2003, the Board issued a 
development memorandum in which additional evidentiary 
development was requested.  The requested development has 
been completed, and the case has been returned to the Board 
for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 2003, the Board undertook additional development 
on the claim of entitlement to a TDIU, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  

This has been completed.  In February 2003, the Board 
provided notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,3099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903.)  The appellant did not 
respond to the notice.  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304,-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  The CAFC also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C. § 5103(b).  The 
CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice," because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  

In accordance with the January 2003 development, the Board 
obtained a March 2003 report.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the March 2003 
examination report to ensure it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should adjudicate the issue of 
entitlement to a TDIU.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the January 2002 
statement of the case.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


